DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 and 17-26 are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Basov on 2/28/2022.

	The examiner has amended the application as follows:
	
In the Claims:
(Currently Amended) A clip assembly comprising:
a plurality of torsion tension spring loops formed by at least one flexible object that stores mechanical energy; 
a tongue segment formed on one side of each of the plurality of spring loops; 
one or more extension members formed on a second side of each of the plurality of spring loops; 
at least one additional torsion three-quarter tension spring loop formed by each of the extension members;  
wherein each of the plurality of spring loops pushes the tongue segment on one side of that spring loop closer to a substantially parallel surface formed on each extension member on the 
(Previously Presented)  The clip assembly of claim 1, wherein the tongue segment comprises at least one segment that is directed inward toward the one or more extension members formed on the second side of each of the plurality of spring loops.
(Previously Presented)   The clip assembly of claim 1, wherein the clip assembly is at least partially made of a metallic flexible material.   
(Previously Presented) The clip assembly of claim 1, wherein the clip assembly is at least partially made of a plastic flexible and elastic material. 
(Previously Presented) The clip assembly of claim 3, wherein the clip assembly is at least partially made of flexible wire. 
(Previously Presented) The clip assembly of claim 1, wherein the clip assembly is configured to hold in place a light bulb or light socket for an outside light in a space between the tongue segment on one side of each of the plurality of spring loops and the substantially parallel surface of the extension members on the second side of each of the plurality of spring loops.
(Currently Amended) The clip assembly of claim 1, wherein the clip assembly is configured to attach to or hold in place at least one generally rounded fixture.
(Previously Presented)  The clip assembly of claim 1, configured to operate outside, in all weather conditions.
(Cancelled).
(Cancelled).
(Cancelled). 
(Cancelled).
(Cancelled). 
(Cancelled). 
(Cancelled).  
(Cancelled). 
(Currently Amended)  A method of attaching a clip assembly comprising:
providing a plurality of torsion tension spring loops formed by at least one flexible object that stores mechanical energy; 
providing a tongue segment formed on one side of each of the plurality of spring loops; 
providing one or more extension members formed on a second side of each of the plurality of spring loops; 
providing at least one additional torsion three-quarter tension spring loop formed by each of the extension members;  
utilizing a flexible and elastic material for each of the plurality of spring loops in a way that the tongue segment on one side of that spring loop pushes toward a substantially parallel surface formed on each extension member on the second side of that spring loop.
(Currently Amended)  The method of claim 17, wherein the additional torsion three-quarter tension spring loop formed by each of the extension members is generally rounded in shape and attaches to or holds at least one rounded fixture.  
(Currently Amended) The method of claim 17, wherein the additional torsion three-t least one rectangular fixture.     
(Previously Presented) The method of claim 17, further including the step of:
holding in place a light bulb or light socket for an outside light in a space formed between the tongue segment on one side of each of the spring loops and the substantially parallel surface of the extension members on the second side of that spring loop. 
(New)  The method of claim 18, wherein the at least one additional torsion three-quarter tension spring loop, formed by each of the extension members, attaches to or holds at least one wire or extension cord.    
(New)  The method of claim 19, wherein the at least one additional torsion three-quarter tension spring loop, formed by each of the extension members, attaches to or holds at least one rectangular railing.  
(New)  The method of claim 17, further comprising attaching and using the clip assembly outdoors, in all-weather environment. 
(New) The clip assembly of claim 1, wherein the clip assembly further comprises at least one generally rounded fixture, and the assembly is configured to attach to or hold in place the said generally rounded fixture in a generally rounded space formed on the extension members.
(New) The clip assembly of claim 1, wherein the clip assembly further comprises at least one generally rectangular rounded rectangular fixture, and the assembly is configured to attach to or hold in place the said generally rounded fixture in a generally rectangular space formed on the extension members.
 (New) The clip assembly of claim 25, wherein the generally rectangular fixture comprises a rectangular railing.  
Reasons for Allowance
The following is an examiner's statement of reasons for allowance.  This application has been reviewed by the examiner and meets all formal and substantive (i.e., statutory) requirements and the language of the claims is enabled by, and finds adequate descriptive supported in the application disclosure as originally filed.
The primary reason for the allowance of the claims is the presence of limitations in the independent claims, which are not found in the prior art references. The examiner believes that the record of the prosecution as a whole makes clear his reasons for allowing a claim or claims. However, the examiner would like to point out one or more specific reasons and/or limitations that the prior art fails to disclose and/or make obvious. Hence, the prior art fails to disclose of “wherein each of the plurality of spring loops pushes the tongue segment on one side of that spring loop closer to a substantially parallel surface formed on each extension member on the second side of that spring loop,” in combination with the other limitations disclosed in claims 1 and 17.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID M UPCHURCH/Examiner, Art Unit 3677